Citation Nr: 0403612	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
revoke a forfeiture of eligibility for Department of Veterans 
Affairs (VA) benefits that was imposed against the appellant 
in accordance with 38 U.S.C.A. § 6103(a).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1943 to September 
1945.  He died in September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating determination 
of the VA Regional Office (RO) located in Manila, the 
Republic of the Philippines. 


FINDINGS OF FACT

1.  In April 1995, the RO determined that the appellant had 
not submitted new and material evidence to warrant the 
reopening of the finding of forfeiture in a December 1978 
decision.  The appellant was notified of this decision and 
did not appeal.  Thus, the decision became final. 

2.  Evidence submitted since the April 1995 determination 
does not bear directly or substantially upon the issue at 
hand and is duplicative or cumulative in nature.


CONCLUSION OF LAW

Evidence received since the April 1995 decision is not new 
and material and the appellant's claim for revocation of 
forfeiture is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In this case, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the December 
2000, May 2001, June 2001, and April 2002 determinations and 
the July 2002 SOC informed the appellant of the information 
and evidence needed to substantiate this claim.  Furthermore, 
in a May 2001 letter, the RO informed the appellant of what 
the evidence had to show to establish entitlement, what 
evidence the RO currently had, and where to contact VA if she 
had any questions or needed assistance.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  Moreover, the appellant appeared at 
an October 2001 hearing at the RO.  Furthermore, in a March 
2003 letter, the appellant indicated that she had already 
submitted all the evidence she had in support of her claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been submitted to reopen a claim.  
These regulations apply to claims filed subsequent to August 
29, 2001.  As this claim was received prior to this time, it 
is governed by the laws and regulations addressed below.

Under 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C.A. § 3503(a)), 
any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 C.F.R. § 3.901.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

A review of the record demonstrates that following the 
veteran's death, the appellant was awarded death compensation 
benefits.

In a January 1975 field examination request report, it was 
noted that information had been received from the veteran's 
mother that the appellant had been living with J. T. as man 
and wife.  

In a March 1975 certificate of search report, it was 
indicated that there was no evidence that the appellant and 
J. T. had been legally married during the period from January 
1, 1971, to March 26, 1975.  

In a March 1975 deposition, J. T. indicated that the 
appellant had conducted herself as his wife in the barrio.  
He also stated that he had introduced her as his wife.  In a 
March 26, 1975, deposition, the appellant indicated that she 
had started cohabiting with J. T.  in September 1974.  

In May 1975, the RO terminated the appellant's DIC benefits 
as a result of her marital relationship with J. T.  

In March 1976, the appellant applied for restoration of her 
DIC benefits indicating that she was no longer the common 
wife of J. T.  She reported that she had been living with her 
son at his house since November 1975.  In a June 1977 
statement in support of claim, the appellant indicated that 
she had not lived with J. T. since November 1976.  

In a joint affidavit, dated in June 1977, P. G. and J. A. 
indicated that the appellant and J. T. had separated in 
November 1976.  

At the time of a September 1977 deposition, the appellant 
indicated that she had separated from J. T. in November 1975.  
She testified that she was currently living with her sister.  

At the time of a September 1977 interview, J. C., stated that 
he was not aware that the appellant and J. T. had separated.  
He noted that he did not believe that the appellant lived 
with her sister separate and apart from J. T.  At the time of 
his September 1977 deposition, A. M. indicated that J.T and 
the appellant were spouses.  He noted that they were still 
living together and that if they had separated it was only 
recently and for convenience purposes.  C. P., in a September 
1977 deposition, testified that the appellant and J. T. had 
not separated.  He noted that the appellant was desirous of 
obtaining benefits once again.  At the time of a September 
1977 deposition, L. P. stated that the appellant and J. T. 
still lived together as husband and wife.  

At the time of his September 1977 interview, J. T., indicated 
that he had separated from the appellant in November 1976.  
He testified that they were living separate and apart and 
that any other reports were false.  

In October 1977, the RO found that the appellant had 
knowingly made false statements about her relationship with 
J. T. and proposed that she forfeit all rights, claims, and 
benefits under all laws administered by VA as a result of her 
false statements in accordance with 38 U.S.C.A. § 3503(a).  

In October 1977, the appellant forwarded a revised joint 
affidavit from P. C. and J. A. indicating that the appellant 
and J. T. had ceased living together in November 1975 and not 
in November 1976.  She also submitted a March 1977 affidavit 
from G. T. and R. R. indicating that she and J. T. had 
separated in November 1975.  

In December 1977, the RO found that the appellant had 
forfeited all rights claims, and benefits under all laws 
administered by VA as a result of her false statements.  

In June 1984, the appellant again requested that her benefits 
be reinstated.  In support of her claim, she forwarded an 
agreement that she and J.T. had signed, dated May 13, 1984, 
which indicated that they were now separating and dividing 
the belongings they acquired over the past ten years.  The 
appellant also forwarded a joint affidavit from B. P. and S. 
B., dated in May 1984, indicating that the appellant and J. 
T. had been living separately since May 1984.  The appellant 
also sent a copy of a marriage certificate demonstrating that 
J. T. and C. A. had been married in February 1966.  

In August 1985, the RO informed the appellant that her 
request to reopen required that new and material evidence be 
submitted.  In a January 1986 letter, the appellant requested 
that a new investigation be performed.  She noted that she 
was currently working as a laundry woman and that she had 
failing health.  

In February 1986, the RO denied the appellant's request to 
reopen the forfeiture decision.  The appellant was notified 
of this decision and did not appeal.  Thus, the decision 
became final.  

In September 1994, the appellant again requested that her 
claim be reopened.  She noted that her relationship with J. 
T. had terminated in 1986 due to his having married another 
individual.  The appellant submitted a copy of marriage 
certificate showing that J. T. had married another individual 
in January 1986.  

In November 1994, the RO again denied the appellant's claim 
to reopen the previous forfeiture.  In January 1995, the 
appellant submitted a certification from the Senior Police 
Inspector indicating that J. T. had married another 
individual in January 1986.  

In further support of her claim, the appellant also submitted 
a joint affidavit from B. G. and A. S., indicating that the 
appellant and J. T. never lived together after September 
1977.  In April 1995, the RO continued to deny reopening the 
previous finding of forfeiture.  The appellant was notified 
of this decision and did not appeal. Thus, the decision 
became final.  

In October 2000, the appellant again requested that the 
previous finding of forfeiture be revoked.  In support of her 
claim, the appellant submitted a joint affidavit from S. P. 
and S. R., which indicated that the appellant and J. T. lived 
together from 1974 to 1986, when J. T. remarried.  In an 
August 2000 statement, S. C. stated that the relationship 
between the appellant and J. T. had been terminated.

In December 2000, the RO denied the veteran's request for 
revocation of the previous finding of forfeiture.  

In March 2001, the appellant submitted a copy of the marriage 
certificate between J. T. and E. C. demonstrating that they 
were married in January 1986.  The appellant also forwarded a 
March 2001 joint affidavit from P. A. and E. D., indicating 
that the appellant and J. T. were not married and that their 
relationship terminated in 1985.  

The appellant further submitted a certification from the 
Municipal Mayor of Gerona, dated in March 2001, which noted 
that the relationship between the appellant and J. T. ended 
following the January 1986 marriage of J. T.  

In October 2001, the appellant appeared at a personal 
hearing.  At the time of the hearing, the appellant indicated 
that she had been separated from J. T. for a long time now. 
She stated that J. T. was now married to another individual.  

In a March 2003 letter, the appellant stated that she had 
already submitted all the evidence she had to support her 
claim.  

The Board is of the opinion that the appellant has not 
presented evidence which is new and material to warrant the 
reopening of the previous finding of forfeiture.  

The joint affidavit from S. P. and S. R., which indicated 
that the appellant and J. T. lived together from 1974 to 
1986, when J. T. remarried; the August 2000 statement  from 
S. C. which stated that the relationship between the 
appellant and J. T. had been terminated; and the copy of the 
marriage certificate between J. T. and E. C. demonstrating 
that they were married in January 1986, are not material to 
the issue at hand.  The forfeiture was based on the false 
reports that the appellant made about her relation with J. T. 
in March 1976 when she requested reinstitution of her 
benefits.  The ending of the relationship between the 
appellant and J. T. in 1985 and the remarriage of J. T. in 
1986 does not remove this statutory bar.

Likewise, the March 2001 joint affidavit from P. A. and E. D. 
indicating that the appellant and J. T. were not married and 
that their relationship terminated in 1985; the certification 
from the Municipal Mayor of Gerona, dated in March 2001, 
which stated that the relationship between the appellant and 
J. T. ended following J. T.'s January 1986 marriage; and the 
testimony of the appellant at her October 2001 hearing that 
she had been separated from J. T. for a long time now, are 
also not material as to why the forfeiture was instituted by 
the RO, namely, the statements made by the appellant as to 
the status of her relationship with J. T. at the time she 
applied for reinstitution of benefits in March 1976 which led 
to the determination of forfeiture of benefits in December 
1978.  

In sum, there has been no evidence submitted since the prior 
RO decision that is new and material to warrant the reopening 
of the previous finding of forfeiture of benefits.


ORDER

The appellant, not having submitted new and material evidence 
to reopen the claim of entitlement to revocation of 
forfeiture claim, the appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



